Citation Nr: 0820140	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-37 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 9, 2001, decision of the Board of Veterans' 
Appeals (Board), which denied claims of entitlement to 
service connection for a back disorder, a right knee 
disorder, postoperative residuals of a left lung tumor; 
claims of entitlement to increased ratings for 
epistaxis/sinusitis/rhinitis; a claim of entitlement to 
compensation under 38 U.S.C. § 1151 for residuals of a left 
lung tumor based upon treatment and evaluation by VA; a claim 
of entitlement to an effective date earlier than April 27, 
1999, for a grant of service connection for post-traumatic 
stress disorder (PTSD); and whether rating decisions issued 
in May 1997, April 1998, and August 1999, which severed a 
diagnostic code for evaluating postoperative residuals of an 
angiofibroma of the nasopharynx contained CUE.

2.  Entitlement to a rating in excess of 50 percent for PTSD.  

3.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of an angiofibroma of the 
nasopharynx.

4.  Entitlement to a rating in excess of 30 percent for 
epistaxis, sinusitis, and rhinitis.

5.  Entitlement to service connection for hypoglycemia.

6.  Entitlement to service connection for 
hypercholesterolemia.

7.  Entitlement to an effective date earlier than May 30, 
1997, for a grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression. 

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left lung lobectomy and removal of a carcinoid 
tumor.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1957 until 
December 1961.  

The first enumerated issue on the title page of this decision 
comes before the Board as an original action on the motion of 
the veteran in which he contends that an October 9, 2001, 
Board decision contains CUE.

The remaining issues on appeal come before the Board from 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Atlanta, Georgia, and Huntington, 
West Virginia.

Regarding the CUE claim, the Board notes that there is a 
distinction between a request for reconsideration of a Board 
decision under 38 C.F.R. § 20.1000 and a motion to revise a 
Board decision on grounds of CUE as set forth under 38 C.F.R. 
§ 20.1400.  In the present case, in correspondence dated in 
October 2001 and November 2001, the veteran requested 
reconsideration of the October 2001 Board decision which 
found that there was no CUE in an April 1983 Board decision.  
Such motion was considered and denied by the Board in 
February 2002.  Thus, that method of challenging the October 
2001 Board decision has been exhausted here.  Therefore, 
while the veteran has occasionally used the term 
"reconsideration" in subsequent correspondence, such 
statements have been construed as requests for revision based 
on CUE.  

It is further observed that the October 9, 2001, Board 
decision that is the subject of the CUE claim being 
considered in the instant appeal contained two issues that 
were remanded by the Board at that time.  Those issues were 
entitlement to a rating in excess of 30 percent for 
postoperative residuals of an angiofibroma of the 
nasopharynx, and entitlement to an effective date earlier 
than April 27, 1999, for an award of a TDIU.  Because they 
were not final, the veteran's CUE claim does not attach to 
those issues, though both underlying claims remain on appeal.  

It is further observed that a May 2007 rating decision 
awarded an earlier effective date of May 30, 1997, for the 
grant of TDIU.  This is not found to constitute a complete 
grant of the benefit sought by the veteran, however, as he 
has expressed his belief that his effective date should be 
earlier still.  Accordingly, the effective date claim remains 
in appellate status, though the issue on the title page has 
been amended to reflect the May 30, 1997, award date 
currently in effect.

Regarding the veteran's claims of CUE in rating decisions, it 
is observed that his contentions essentially cover every 
rating decision ever issued.  However, CUE claims have only 
been perfected with respect to three specific rating actions 
in May 1997, April 1998, and August 1999.  Thus, only these 
specific RO decisions are within the scope of the present 
appeal.  

The veteran had been represented by Veterans of Foreign Wars 
of the United States.  However, correspondence received 
during the pendency of the appeal indicates that he chose to 
revoke such representation and proceed independently.  

The veteran has requested that all of his appeals be 
consolidated under one docket number.  In this regard, it is 
noted that a companion appeal addresses a claim of CUE 
stemming from another Board decision, also dated October 9, 
2001.  It is noted that a separate decision is being issued 
which dismisses that appeal.  Therefore, all remaining issues 
are considered under the same docket number, as the veteran 
desires.  

For the sake of clarity, the Board notes that the veteran's 
epistaxis, sinusitis, and rhinitis are being considered under 
two different claims.  Specifically, one issue involves the 
question of whether the Board's October 2001 denial of a 
rating in excess of 30 percent involves CUE.  Then, the 
question of entitlement to a rating in excess of 30 percent 
is for consideration, as this issue was raised and perfected 
subsequent to the final October 2001 decision being 
challenged on the grounds of CUE.  

(As alluded to above, a claim of CUE in an October 9, 2001, 
decision of the Board of Veterans' Appeals (Board), which 
denied a request to revise or reverse an April 15, 1983, 
Board decision, also on the basis of CUE, is the subject of a 
separate decision.)  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In correspondence received in May 2008, the veteran expressed 
his desire for a hearing before a Veterans Law Judge sitting 
at the RO.  Such hearing has not been provided.  Moreover, 
the record does not indicate that the veteran has withdrawn 
his hearing request.  


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for an 
in-person hearing before a traveling 
Veteran's Law Judge at the Atlanta, 
Georgia RO.  It is noted that, because 
some issues involve CUE in prior Board 
decisions, the Veterans Law Judge that 
signed those decisions in October 2001 
will have no involvement in this appeal 
and should not be assigned to preside 
over the hearing.  

The veteran should be apprised of the 
next available date for a hearing, and 
should be informed of his right to have 
a videoconference hearing as an 
alternative.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



